                                            Case 3:08-cv-04278-SI Document 80 Filed 07/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SERVICE EMPLOYEES                                 Case No. 08-cv-04278-SI
                                         INTERNATIONAL UNION NATIONAL
                                   8     INDUSTRY PENSION FUND, et al.,
                                                                                           ORDER GRANTING APPLICATION
                                   9                    Plaintiffs,                        FOR RENEWAL OF JUDGMENT
                                  10             v.                                        Re: Dkt. No. 77
                                  11     PROTEAN HEALTH SERVICES, INC., et
                                         al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          On May 20, 2010, the Court entered judgment against defendant M.O.C.A. Residential

                                  15   Facilities, Inc., doing business as Clinton Village Convalescent Hospital (“M.O.C.A”), in the

                                  16   amount of $75,303.47. Dkt. No. 74. M.O.C.A. never appeared in the action nor was it ever

                                  17   represented by counsel in the action. Id. On May 18, 2020, plaintiffs brought the instant application

                                  18   for renewal of judgment because they have never recovered any of the money pursuant to the Court’s
                                  19   judgment. Dkt. No. 77. The motion was served on M.O.C.A. on June 4, 2020. Dkt. No. 79. Over

                                  20   a month has passed since the motion was served and M.O.C.A. has not filed an objection, or indeed,

                                  21   any response whatsoever.

                                  22          As such, the Court hereby GRANTS plaintiffs’ motion for renewed judgment.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: July 8, 2020

                                  26                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  27                                                   United States District Judge
                                  28
